Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 3 and 6-9 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on June 22nd, 2021. Original claims 2, 4, 5 and 10 have been cancelled by the applicant in the same amendment. The non-elected Invention II, Claims 11 and 12, has been withdrawn by the Applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1-10 under 35 U.S.C. 103 as stated in the Office action dated March 22nd, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR (20140007586 A) in view of Komatsubara et al. (US Pub 2002/0011278 A1).
	With respect to claims 1, 3 and 6-9, KR (‘586 A) discloses a method for manufacturing a grain-oriented steel sheet comprising preparing a stab containing by oC (i.e. the claimed first soaking temperature range) at a heating rate of 5-15oC/sec and heat-treating the heated sheet in the temperature range (i.e. the first soaking step as claimed); and a second cracking step comprising heat-treating the heat-treated sheet in a second cracking temperature range of 900-950oC (i.e. the claimed second soaking step and temperature range) (abstract, claims 1 and 2 and paragraphs [0041]-[0062]). KR (‘586 A) does not specify the heating steps and heating rates as claimed. Komatsubara et al. (‘278 A1) discloses an annealing comprising rapidly heating a hot-rolled sheet to at least 500oC at a heating rate of 20oC/sec and further heating the heated sheet to 1050oC at a heating rate of 3oC/sec (abstract, paragraphs [0026], [0027], [0040], [0057] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anneal the hot-rolled sheet of KR (‘586 A) as disclosed by Komatsubara et al. (‘278 A1) in order to achieve the prescribed function of Si nitrides as an inhibitor and an improvement of texture as disclosed by Komatsubara et al. (‘278 A1) (paragraphs [0057] and [0058]). The ranges of the elemental contents, the heating temperature, the soaking temperature, the heating rate and the heating rate ratio disclosed by KR (‘586 
Response to Arguments
4.	The applicant’s arguments filed on June 22nd, 2021 have been fully considered but they are not persuasive.	
The applicant argues that KR (‘586 A) does not teach the heating steps as claimed and Komatsubara et al. (‘278 A1)’s primary heating temperature range is different from the range as claimed. In response, the examiner notes that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of KR (‘586 A) in view of Komatsubara et al. (‘278 A1). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the primary heating temperature range of at least 500oC disclosed by Komatsubara et al. (‘278 A1) does overlap the claimed range of 600-900oC. A prime facie case of obviousness exists. See MPEP 2144.05 I. The rejection of the heating steps as stated in the Office action dated March 22nd, 2021 is proper and therefore maintained herein.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


6/29/2021